Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-5, 7, 8 and 10-21 are pending, claims 6 and 9 having been cancelled and claims 8 and 10-21 having been withdrawn.  Applicant’s response filed December 22, 2021 is acknowledged.

Election/Restrictions
This application is in condition for allowance except for the presence of claims 8 and 10-21 directed to inventions non-elected without traverse.  Accordingly, claims 8 and 10-21 have been cancelled.

Claim Rejections - 35 USC § 112
The rejection of claims 1-5 and 7 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, are withdrawn based on Applicant’s amendments to the claims.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

	Please cancel claims 8 and 10-21.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The closest prior art is JP2016-009818A to Toyomatsu et al. and U.S. Patent App. Pub. No. 2015/0357208 to Toyomatsu et al. (“the ‘208 application”).
Toyomatsu and the ‘208 application are discussed in the previous Office Action, which is hereby incorporated in full.  Toyomatsu discloses the first and second chemical liquid control units, but the chemical liquid control units are directed to different substrates.  Applicant’s newly added recitation that “the first chemical liquid control unit is configured to only supply the upper surface of a substrate installed in the cleaning device with the chemical liquid after dilution, and the second chemical liquid control unit is configured to only supply the lower surface of the identical substrate with the chemical liquid after dilution” is not disclosed in Toyomatsu or the ‘208 application.
No other prior art that anticipates or suggests fairly the instant claims has been located as of the date of this office action.  Therefore, claims 1-5 and 7 are allowed over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS LEE whose telephone number is (571)270-3296. The examiner can normally be reached M-F 7:30-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOUGLAS LEE/Primary Examiner, Art Unit 1714